 



Exhibit 10.1

AMENDMENT NO. 7 TO SERVICE AGREEMENT

          THIS AMENDMENT NO. 7 TO SERVICE AGREEMENT (“Amendment”) is made as of
December 1, 2004 by and between THE HEARST CORPORATION, a Delaware corporation
(“Hearst”), and HEARST-ARGYLE TELEVISION, INC., a Delaware corporation (the
“Company”).

W I T N E S S E T H

          WHEREAS, Hearst and the Company entered into a Service Agreement dated
as of August 29, 1997 and amended by Amendments Nos. 1 through 6 (the “Service
Agreement”), pursuant to which Hearst provides certain services to the Company;
and

             WHEREAS, Hearst and the Company mutually desire to amend the
Service Agreement as set forth hereinafter;

             NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree to
amend the Service Agreement as follows:

             1. Section 3.1 of the Service Agreement is hereby amended by
substituting the date of December 31, 2005 in place and instead of the
December 31, 2004 date.

             2. Effective January 1, 2005, Schedule 2.1A attached hereto and
made a part hereof shall be substituted in place and instead of Schedule 2.1 of
the Service Agreement.

             3. Hearst Service Center transaction charges for new acquisitions
shall be priced using the current transaction rates and estimated volume.

             4. Controller’s office, Treasurer’s office and Legal Department
charges are annual estimates to service the entire group, these charges are
allocations of specific departments’ current year budgets to support the entire
company.

             5. Except as expressly set forth herein, all terms and conditions
of the Service Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

              THE HEARST CORPORATION   HEARST-ARGYLE TELEVISION, INC.
 
           
By:
  /s/ Ronald J. Doerfler   By:   /s/ Jonathan C. Mintzer

           
Name:
  Ronald J. Doerfler   Name:   Jonathan C. Mintzer
Title:
  Chief Financial Officer   Title:   Vice President, General Counsel and
Secretary
 
           
Dated:
  March 29, 2005   Dated:   March 29, 2005

 